Case 1:20-cv-03535-JPO Document 57-3 Filed 11/25/20 Page 1 of 1

 

 

The State Bar OFFICE OF ATTORNEY REGULATION &
0 »f Ca liforni a CONSUMER RESOURCES
180 Howard Street, San Francisco, CA 94105 AttorneyRegulation@calbar.ca.gov

888-800-3400

CERTIFICATE OF STANDING

October 27, 2020

TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, ANDREW STEPHEN
PRIESTLY WILLIAMS, #310526 was admitted to the practice of law in this state by
the Supreme Court of California on July 18, 2016 and has been since that date, and
is at date hereof, an ACTIVE licensee of the State Bar of California; and that no
recommendation for discipline for professional or other misconduct has ever been
made by the Board of Trustees or a Disciplinary Board to the Supreme Court of the
State of California.

THE STATE BAR OF CALIFORNIA

cea

Dina DiLoreto
Custodian of Records
